DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claims 4-14 and 24-25 of elected Group I are directed to a method of deposition, the deposition being directed to sputtering in view of elected Species I to sputtering, and affirmed by Applicant on p. 5 of Applicant’s Remarks filed 4/26/2021. Thus claims 4-14 and 24-25 have been interpreted as being directed to a method of sputter deposition.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
New claims 12-14 each require a limitation of ‘actuating the electro-chromic lens’ (emphasis added). There is no support in the Specification for this emphasized portion.
New dependent claim 25 requires a limitation ‘the exposing comprises forming a first portion of the electro-chromic material and nano-structured features extending from the first portion’. There is no support in the Specification for this limitation in combination with independent claim 4 requiring a distinct ‘first nanostructured electro-chromic layer’ as current claims 4 and 25 read.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-14 and 24-25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
New claim 4 requires ‘exposing a surface of a lens blank to a first flux traveling in a first direction’, and then requires ‘an angle between the first direction and a surface normal of the surface is at least 1o and at most 89o’. It is unclear from the claim as to whether the ‘an angle’ is intending to be during the exposing of the first flux, or during another step, such as to another ‘flux’ (such as a second flux).
New claim 5 requires ‘exposing the lens blank to a second flux traveling in a second direction’, and then requires ‘an angle between the second direction and the o and at most 89o’. It is unclear from the claim as to whether the ‘an angle’ is intending to be during the exposing of the second flux, or during another step, such as to another ‘flux’ (such as repeating the first flux).
New dependent claim 25 requires a limitation ‘the exposing comprises forming a first portion of the electro-chromic material and nano-structured features extending from the first portion’. It is unclear as to whether this ‘first portion and nano-structured features’ is intended to refer to ‘first nanostructured electro-chromic layer’ of independent claim 4, or to a distinct a distinct layer.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 4, 8, 12-14, and 24-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (US 2012/0162744).
With respect to claims 4 and 8, Lee teaches a method of making an electrochromic lens (abstract; figs. 3A-D), wherein the electrochromic lens comprises a substrate [100] made of glass, polyethylene terephthalate, or polyimide for eyeglasses (para 0036 and 0052-0053), thus the substrate [100] is considered as a glass lens blank. Lee further teaches in fig. 3A-3B exposing a surface of the glass lens blank [100] to a first flux of electro-chromic material [120] in a first direction to form a first structured electrochromic layer [120A] (para 0035-0037 and 0043-0044), with the first structured o (fig. 1; para 0025 and 0043), thus the first structured electrochromic layer [120A] is considered to be a first nanostructured electrochromic layer [120A]. Lee further depicts in figs. 3C-3D that after depositing the first electrochromic material, post-processing of the glass substrate lens [100] is done, such as additional layer deposition(s) and substrates (para 0038-0041).
With respect to claims 12-14, Lee teaches the method limitations to form the electrochromic lens of claim 4 as discussed above. Therefore a prima facie case of either anticipation or obviousness has been established that Lee also teaches the resulting electrochromic lens having properties of a dynamic response time of less than 30 seconds, a coloration efficiency of greater than 50 cm2/C in the visible spectrum, and a voltage equal to or less than 4 volts (MPEP 2112.01, Section I).
With respect to claim 24, Lee further discloses the electro-chromic material [120] is WO3 or derivatives of WO3 (para 0036), which encompasses WOX, where 2.7<X<2.9.
With respect to claim 25, Lee further discloses in figs. 3A-3B the exposing of the surface of the glass lens blank [100] to the first flux of electro-chromic material [110] comprises forming a first portion of the electro-chromic [120] and nano-structured features (i.e. the first structured electrochromic layer) [120A] that extend from the first portion of the electro-chromic [120] (para 0035-0037).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-8 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (US 2012/0206789) in view of Ohta et al (US 2005/0109616).
With respect to claim 4, Chang discloses a method for making an electrochromic device [10] (abstract; fig. 1), wherein the electrochromic device [10] comprises a substrate [11] made of glass (para 0010; Example III and V-X), with the substrate [11] of ‘glass’ interpreted as a glass substrate lens [11]. The method further comprises exposing the glass substrate lens [11] to pretreatment (para 0016-0019), with fig. 2 teaching the pretreatment is followed by exposing a surface of the glass substrate lens [11] to a first flux of electrochromic material of tungsten oxide in a first direction from a sputter target [23] to form a first layer of an electrochromic layer [13] (para 0021). Since the electrochromic layer [13] has a thickness of 500-800 nanometers formed by sputter depositing atoms from the sputter target [23] (para 0021), the first layer of the electrochromic layer [13] is considered to be a first nanostructured electrochromic layer. Chang further discloses that after depositing the first electrochromic material, post-processing of the glass substrate lens [11] is done, such as additional layer deposition(s) (fig. 1; para 0023).

Ohta teaches in figs. 3 and 6 a method of exposing a glass substrate [30] to flux from a sputter target to form an optical thin film (abstract; para 0016 and 0019), wherein the glass substrate [30] is a lens (para 0055), with the flux from the sputter target [63a] that is shaped either cylindrical or flat (para 0079 and 0087). Ohta further depicts in figs. 3 and 6 the sputter target [63a] has a first incident angle [] of greater than 1o and less than 89o between a first direction of first material flux [L] from the sputter target [63a] and a first surface normal of the substrate [30] (para 0032-0037 and 0075), wherein the first material flux [L] is tungsten oxide (para 0061). Ohta cites the advantage of the first angle as enabling formation of a highly functional optical film at a high rate on a glass substrate such as lens (para 0012).
It would have been obvious to one of ordinary skill in the art to incorporate the first incident angle taught by Ohta to deposit the first electrochromic material of tungsten oxide of Chang to gain the advantage of enabling formation of a highly functional optical film at a high rate for an electrochromic lens.
With respect to claim 5, the combination of references Chang and Ohta has Chang teaching in fig. 2 to expose the surface of the glass substrate lens [11] to a second flux of the electrochromic material of tungsten oxide in a second direction from a sputter target [23] to form a second nanostructured layer that forms the electrochromic layer [13] of the thickness 500-800 nanometers (para 0021), with Ohta teaching in figs. 3 and 6 to have the second flux of the electrochromic material from a second target [63b] have a second incident angle same as the first incident angle (para 0032-0037).
With respect to claims 6 and 7, modified Chang further depicts in fig. 1 first and second ion-conducting layer(s) [14] and/or [15] and/or [16] deposited on the electrochromic layer [13] (para 0013-0015), wherein the electrochromic layer [13] comprises both the first and second nanostructured layers.
With respect to claim 8, Ohta further depicts in figs. 3 and 8 the exposing of the flux is either glancing-angle or oblique-angle deposition (para 0032-0037).
With respect to claims 12-14, the combination of references Chang and Ohta teaches the method limitations to form the electrochromic lens of claim 4 as discussed above. Therefore a prima facie case of either anticipation or obviousness has been established that the combination of references also teaches the resulting electrochromic lens having properties of a dynamic response time of less than 30 seconds, a coloration efficiency of greater than 50 cm2/C in the visible spectrum, and a voltage equal to or less than 4 volts (MPEP 2112.01, Section I).
With respect to claim 24, modified Chang further discloses the electrochromic material is tungsten oxide (WO3) (para 0012), with it being held that that a prima facie case of obviousness exists where the claimed ranges (i.e. 2.7-2.9) and prior art ranges (i.e. 3) do not overlap but are close enough that one skilled in the art would have expected them to have the same properties (MPEP 2144.05, Section I). In this case, one of ordinary skill would expect similar electrochromic properties for both WO3 and WO2.7-2.9.
With respect to claim 25, the combination of references Chang and Ohta teaches the method limitations to form the electrochromic lens of claim 4 as discussed above. Chang further discloses exposing the surface of the lens of Ohta to the first flux .
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (US 2012/0206789) and Ohta et al (US 2005/0109616) as applied to claim 4 above, and further in view of Covarrubias et al (US 2008/0111969).
With respect to claims 9-11, the combination of references Chang and Ohta is cited as discussed for claim 1. However the combination of references is limited in that post processing to the electrochromic lens comprising removal or etching of material for prescription purposes is not suggested.
Covarrubias teaches a method of laser engraving an optical lens comprises cutting or edging (i.e. grooving) based upon optical parameters (such as previously deposited electrochromic layers), the engraving used for prescription parameters and/or frame trace parameters to shape each optical lens and/or further ornament each lens to allow for carrying of tints or dyes (abstract).
It would have been obvious to one of ordinary skill in the art to use the laser engraving of Covarrubias for post processing of the electrochromic lens of the combination of references to gain the advantage of allowing for prescription parameters into the electrochromic lens and dyes or tints for ornamentation.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 4-14 and 24-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. US 10,061,175. Although the claims at issue are not identical, they are not patentably distinct from each other because the method claims of the US Patent are narrower in scope than the method claims of the current invention, and encompass the subject matter of the current method claims. Therefore, any reference meeting the limitations set forth in method claims 1-25 of the US Patent would also meet the requirements set forth in method claims 4-14 and 24-25 of the current invention.

Response to Arguments
Applicant’s Remarks on p. 5-9 filed 4/26/2021 are addressed below.

112 Rejections
On p. 5-6, Applicant points to paragraph 71 for support for the term ‘actuating’ to measure properties of the electro-chromic lens as required by claims 12-14.
st paragraph rejections are maintained.
Claims 4 and 5 have been amended to clarify ‘angles’ of first and second fluxes; these previous 2nd paragraph rejections are maintained for the new reasoning cited above in the rejections.
Claims 5 and 6 have been amended to provide antecedent support; these previous 2nd paragraph rejections are withdrawn.

103 Rejections
On p. 8, Applicant argues that the combination of references Chang and Ohta do not teach ‘exposing a surface of a lens blank or semi-finished lens blank to a first flux’ as required by claim 4.
The Examiner respectfully disagrees. Chang teaches in fig. 1 a sputter apparatus that exposes a glass substrate to a first flux (para 0008, 0010, and 0012); Ohta teaches using a sputter apparatus to expose a glass substrate to a first flux (abstract; figs. 3 and 6), with the glass substrate being a lens (para 0055), as also confirmed by Applicant on p. 8. Since both Chang and Ohta are silent as to any layers, films, or coatings being applied prior to the first flux of the electrochromic material, the glass substrate of a lens nd paragraph rejection may arise now as to clarity issues for what structure(s) Applicant is then intending to have encompassed by the terms ‘blank’ and ‘semi-finished’ for the lens.
Applicant's arguments on p. 8-9 regarding claims 12-14 do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
On p. 9, Applicant argues that the combination of Chang and Ohta does not teach the electrochromic properties for dependent claims 12-14.
The Examiner respectfully disagrees as these electrochromic properties result from the method of independent claim 4; the combination of Chang and Ohta has been cited as discussed above in the 103 rejection of claim 4. Applicant has not shown a particular structure and/or functional limitation from claim 4 that is not taught by Chang or Ohta (other than the lens ‘blank’ which has been addressed in Paragraph #18 above) that would then lead to these claimed actuating electrochromic properties. Thus the fact that Applicant has recognized another advantage from claim 4 which would flow naturally from following the suggestion of the prior art of Chang and Ohta cannot be the basis for patentability when the differences would otherwise be obvious (MPEP 2145, Section II).
All other arguments on p. 9 to claims 9-11 are directed towards the subject matter addressed in the 103 Rejections above and therefore have been addressed accordingly.

	
Double Patenting Rejections
No Terminal Disclaimer has been filed; the rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL A BAND/Primary Examiner, Art Unit 1794